DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 03 September 2021.
Claims 1, 2, 6, 8, 9, 13, 15, 16, 20 have been amended. 
Claim 21 is new. 
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance and a discussion of the closest prior art of record:
The claims at hand generally deal with an electronic payment service processing method and device using a generated one-click payment link.  The claimed invention helps to enable an electronic payment to be performed after a failed attempt, without requiring the user to input payment related information (e.g., password for verifying the user identity) again.  Service information and payment information that do not cause the previously failed electronic payment attempt are preserved and used again by the server in the subsequent electronic payment attempt, while a mechanism for monitoring payment timing between consecutive electronic payment attempts is put in place to enhance the security of the electronic payment process. 
A terminal disclaimer filed 02 November 2021 overcome a nonstatutory double patenting rejection with copending application 1/054577.
Foreign priority is claimed, acknowledged, and 35 USC § 119 (a-d) conditions have been met.
The abstract idea is integrated into a practical application and makes the claims patent eligible. The claimed implementation helps to enable an electronic payment to be performed after a failed attempt, without requiring the user to input payment related information (e.g., password for verifying the user identity) again.  Service information and payment information that do not cause the previously failed electronic payment attempt are preserved and used again by the server in the subsequent electronic payment attempt, while a mechanism for monitoring payment timing between consecutive electronic payment attempts is put in place to enhance the security of the electronic payment process.  The claims are directed to particular practical application of the abstract idea, and brings about specific improvements to the underlying technology of performing electronic payments using mobile devices.  In addition, efficiency of the electronic payment process and user experience associated with the electronic payment process are improved.  The security of the electronic payment process on mobile devices is also ensured and enhanced because the server of the payment service provider now has more control over the security of the electronic payment process.  Therefore, a payment service provider can have more control on security of the payment process. 
Zong (CN 103106580 A) discloses an online payment method in which the user’s identify is re-verified.  Zong discloses a user inputs a payment request (that includes payment information) through an online payment client (i.e., mobile computing device associated with the user).  The payment request is transmitted to a payment server.  The payment request includes information regarding the transaction and the user (i.e., service information).   Zong discloses that if the payment server does not pass a verification (a verification of the received payment request and the payment information corresponding to the payment request), the payment server sends an error message (i.e., one-click  (i.e., one-click payment link) is associated with the service information.
LI (CN 103198405 A) discloses a smart payment method and system that only asks the consumer to enter information that is causing a payment failure.  LI discloses that if the information is not verified, relevant error information (i.e., second payment information) will be returned to the terminal for the consumer to re-input relevant information.  The relevant information (i.e., second payment information) is different from the first payment information because the second payment information (the information inputted after the error message) only asks the consumer to enter the information that is causing the payment failure (i.e., second payment information); the consumer is not required to re-enter all of the information.  LI discloses if the consumer passes the authentication of the authentication, the consumer can pay and settle bills and complete related payment transactions.)
Chowdhury et al. (US 8,099,077 B2) Chowdhury discloses a customer identification and authentication procedure for using online internet payments using mobile phone.  Chowdhury discloses a user selects items for purchase from a virtual shop, selects a payment method, and service information is collected (e.g., all necessary payment transaction data like amount, bill reference number, and customer identification and authorization) is sent to the server.  The service information includes user identification information.  A user must be identified/authorized by inputting an ID code (i.e., password) that is sent to the user on his phone.  This is a code with a limited time to live (i.e., password) and the user must type in this code in order to identify/verify/authenticate the user before   Chowdhury discloses the transaction information and authentication information are stored in the database server.  Chowdhury discloses after the system determines that the payment method information is correct (after the second time the payment information was submitted or changed because the payment information was not successful the first time), then the shopping goods, transaction total, customer identification (i.e., service information) are obtained from the server to continue the next steps of processing the transaction.  Chowdhury discloses the server check and collects the payment method information and the shopping goods along with the user authentication information (i.e., service information) in order to process the transaction. 
Chathoth et al. (US 10,250,594 B2) discloses a transaction-specific authentication technique in which a One-Time Password (OTP) (i.e., one-click payment link) is generated and the OTP is configured to only be valid for a short period of time.  Chathoth discloses the generated OTP (i.e., one-click payment link) is a time-limited token that is only “valid” to be used for a limited amount of time (i.e., can only be successfully used within a certain number of minutes after its generation). When the user provides input to that OTP, the OTP is updated/the OTP is now “signed”.   When the user provides input to that OTP, the OTP is updated and the system checks that it is correct and allows the transaction to proceed.  
The closest Non Patent Literature the Examiner could find is Visa, “Visa Brings Token Security to eCommerce”, 2015, reported in Business Wire. The Visa Checkout is an online service that allows customers to securely store their shipping information and payment information without ever having to re-enter the information when shopping online. With Visa Checkout, consumers can simply enter their username and password, click a button, and complete the purchase.
The closest Foreign Reference the Examiner could find is Yong (CN 101079132 A), which is an online payment client terminal.  The payment system of Yong points out to the user to import the information of relevant payment element information.  The inputted information is sent to an instant communication server that will show what was inputted and stored.  The online payment client system is built in with data security features to guarantee confidentiality and security in the data transmission procedure.  The data safer processing unit of the payment subsystem recognizes the bidirectional identity authentication between online payment client terminal and the payment subsystem.  
Examiner determined that it would not have been obvious to combine these arts to enable an electronic payment to be performed after a failed attempt, without requiring the user to input payment related information (e.g., password for verifying the user identity) again; service information and payment information that do not cause the previously failed electronic payment attempt are preserved and used again by the server in the subsequent electronic payment attempt, while a mechanism for monitoring payment timing between consecutive electronic payment attempts is put in place to enhance the security of the electronic payment process.  It would not have been obvious to receiving, by a server and from a mobile computing device associated with a user, a first information set for performing an electronic payment, wherein the first information set includes payment information of a first payment option and service information for performing the electronic payment, wherein the service information comprises a password that is used to verify an identity of the user when the electronic payment is performed; determining that the electronic payment has not been successfully performed by the mobile computing device; determining that the service information does not cause a failure of the electronic payment; storing, by the server as stored service information, the service information, wherein the stored service information allows the user to retry the electronic payment without entering the password; generating, by the server, a one-click payment link, wherein generating the one-click payment link comprises generating a payment certificate and associating the payment 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691